Citation Nr: 1024911	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
in which the RO denied the Veteran's claim for service connection 
for posttraumatic stress disorder.  The Board subsequently 
remanded the case in October 2007 for further notification, 
evidentiary development, and adjudication.  

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted additional 
evidence, which was received by VA in August 2009.  The Board 
notes that the Veteran did not waive initial RO consideration of 
the newly submitted evidence.  However, as the Board is taking 
action favorable to the Veteran in granting his claim, there is 
no risk of prejudice to the Veteran in the Board's considering 
all of the newly submitted evidence in the first instance and 
thus no need for the Board to remand for review of this evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).


FINDING OF FACT

The Veteran has posttraumatic stress disorder with depression 
that is attributable to his period of active military service.




CONCLUSION OF LAW

The Veteran has posttraumatic stress disorder with depression 
that is the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b). 

Service connection for posttraumatic stress disorder (PTSD) 
specifically requires that there be medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2009), Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Veteran has contended that he has PTSD as a result of 
witnessing several stressful events while stationed in Korea 
during service, including an incident in early 1968 in which he 
watched as an individual was shot to death just outside his base.  
He participated in the recovery of the body.  The agency of 
original jurisdiction (AOJ) denied the Veteran's claim on the 
basis that it was unable to verify the in-service stressors on 
which the Veteran contends his PTSD is predicated.

The AOJ, pursuant to the Board's October 2007 remand, sought 
confirmation of the Veteran's claimed stressors from the Joint 
Services Records Research Center (JSRRC), which responded in 
March 2009 that it was unable to verify the Veteran's 
contentions.  However, the Veteran has also submitted letters 
from a fellow soldier who served with him in Company A, 1st 
Battalion, 72nd Armor, 2nd Infantry Division.  (The Veteran's DD 
Form 214 confirms his service in this unit, which was stationed 
in Korea during the time period in question.)  In a February 2005 
letter to VA, the Veteran's friend stated that he remembered the 
incident in question, in which guards stationed at the perimeter 
of the base shot and killed an individual who failed to stop when 
confronted.  The friend stated further that he remembered the 
Veteran being present during the incident and witnessing the 
recovery of the body.  The Veteran's friend further submitted a 
copy of a letter he had written to his parents, dated in February 
1968, in which he described, in some detail, the incident in 
question.  As the record confirms that the Veteran was stationed 
in Company A, 1st Battalion, 72nd Armor, 2nd Infantry Division 
from March 1967 to April 1968, the Board finds that the 
statements submitted by the Veteran's friend, including the 
February 1968 letter to his parents detailing the incident, serve 
as confirmation that the Veteran was present and witnessed the 
death of an unidentified individual who was shot and killed by 
base guards, as described in the February 2004 stressor letter 
and in an August 2009 statement.

In so finding, the Board acknowledges that requiring 
corroboration of every detail of an alleged stressor, including 
the Veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the Veteran's participation (e.g., 
not controvert the Veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See also Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002).  In Suozzi, the United States Court of Appeals for 
Veterans Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection for 
PTSD, despite the fact that the radio log did not specifically 
identify the Veteran's participation.  Suozzi, 10 Vet. App. at 
310.  The Court also stressed that the evidence favorably 
corroborated the Veteran's alleged in-service stressor.  Id. at 
311.  Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a Veteran as being present during rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred objectively corroborated his claim of 
having experienced rocket attacks.  Pentecost, 16 Vet. App. at 
128.

In this case, the Board acknowledges that the Veteran's stressor 
has not been confirmed in every detail.  In particular, the Board 
notes that the Veteran's stressor was unable to be confirmed 
through official service records, as the JSRRC noted in its March 
2009 correspondence.  However, such detailed confirmation is not 
necessary.  See Suozzi, 10 Vet. App. at 311; Pentecost, 16 Vet. 
App. at 128-29.  Credible supporting evidence of a claimed 
stressor is all that is necessary, and the Board finds that the 
Veteran's statements of witnessing an individual killed by border 
guards at his base are credibly supported by the Veteran's 
friend's report of the incident, including a contemporaneous 
letter he wrote to his parents documenting the incident.  For 
these reasons the Board concludes that the evidence is in favor 
of a conclusion that this in-service stressor has been confirmed.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any complaints of or treatment for 
symptoms of PTSD or any other psychiatric disorder.  Post-service 
medical records, however, reflect that several VA and private 
medical professionals have identified the Veteran as suffering 
from PTSD.  A review of the post-service medical evidence reveals 
that the Veteran was diagnosed with PTSD at least as early as 
February 2004, as documented in his private treatment records.  
This diagnosis was confirmed by a June 2009 VA psychological 
evaluation, which indicated that the Veteran's PTSD is related to 
his military experiences.  The Board thus finds there is 
competent medical evidence that the Veteran has a current 
diagnosis of PTSD.

As noted above, in June 2009, the Veteran underwent a VA 
psychological evaluation.  The Veteran related his in-service 
stressors to the psychologist, who also reviewed the Veteran's 
medical and claims history, including the RO's May 2004 denial of 
service connection.  The psychologist found the Veteran to have 
persistent re-experiences of the trauma in Korea, including 
frequent intrusive thoughts and nightmares at least weekly.  The 
Veteran was also found to have avoidance of conversations and 
thoughts related to his stressor, as well as increased arousal, 
easy irritation, an exaggerated startle response, and numbing of 
emotional responsiveness.  The psychologist concluded that the 
Veteran clearly met the criteria for PTSD and opined that his 
claimed in-service stressor was "of sufficient magnitude to 
produce posttraumatic stress disorder."  This report of 
evaluation thus provides competent medical evidence linking the 
Veteran's current diagnosis of PTSD to the in-service stressor 
confirmed above.  The examiner further found the Veteran to have 
depression associated with his PTSD.

In sum, the Veteran has a current diagnosis of PTSD with 
depression that has been linked to his active duty by competent 
and probative medical opinion.  The Veteran's June 2009 VA 
examiner has diagnosed the Veteran with PTSD with depression and 
stated that his symptoms of interrupted sleep and intrusive 
thoughts are related to the Veteran's witnessing the death of an 
individual shot by guards at the Veteran's base while he was 
stationed in Korea in 1968.  The Board thus concludes that the 
competent and probative medical evidence supports a conclusion 
that the Veteran's PTSD with depression is linked to his period 
of active duty.  In light of these conclusions, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
there is satisfactory evidence that the Veteran has PTSD with 
depression that is the result of disease or injury incurred in 
active military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder with depression is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


